Citation Nr: 0121917	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  99-01 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to April 9, 1996, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to September 23, 
1993, for a 60 percent rating for the residuals of a gunshot 
wound of the low back. 

3.  Entitlement to an effective date prior to April 9, 1996, 
for a total rating due to unemployability caused by service-
connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The issue of entitlement to an effective date prior to 
September 23, 1993, for a 60 percent rating for the residuals 
of a gunshot wound of the low back and the issue of 
entitlement to an effective date prior to April 9, 1996, for 
a total rating due to unemployability caused by service-
connected disabilities are the subjects of a remand following 
the decision below.


FINDINGS OF FACT

1.  The veteran did not appeal a November 1989 decision by 
the RO, which denied entitlement to service connection for 
PTSD.

2.  On February 5, 1993, the RO received the veteran's 
request to reopen his claim of entitlement to service 
connection for PTSD.

3.  On August 24, 1993, the RO notified the veteran that his 
claim of entitlement to service connection for PTSD was 
denied.

4.  On August 12, 1994, the veteran submitted a Notice of 
Disagreement (NOD) with respect to the August 24, 1993, 
denial; however, the veteran was not issued a Statement of 
the Case (SOC).

5.  By a rating action in January 1998, the RO granted the 
veteran's claim of entitlement to service connection for PTSD 
on the basis of the receipt of new and material evidence.
CONCLUSIONS OF LAW

1.  The RO's November 1989 decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. § 19.192 (1989). 

2.  The criteria for an effective date of February 5, 1993, 
for service connection for PTSD have been met.  38 C.F.R. 
§§ 3.102, 3.400(q)(1)(ii) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), i.e., a 
diagnosis which conforms to the criteria set forth in the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association, Fourth Edition (DSM-IV); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor actually occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the inservice stressor.  38 C.F.R. § 3.304(f) 
(2001); See Cohen v. Brown, 10 Vet. App. 128 (1997).  

In November 1988, the Board denied the veteran's claim of 
entitlement to service connection to PTSD.  That decision was 
final.  38 U.S.C. § 4004(a) (1988).

In November 1989, the RO confirmed and continued the Board's 
denial of entitlement to service connection for PTSD, finding 
that the veteran had not submitted new and material evidence 
with which to reopen that claim.  The veteran submitted a 
timely NOD and was issued an SOC; however, he did not submit 
an appeal with respect to that claim.  Accordingly, that 
decision also became final.  38 U.S.C. § 4005(c); 38 C.F.R. 
§ 19.192.

On March 11, 1991, the RO received a copy of a VA hospital 
report showing that the veteran had been admitted on January 
9, 1991, primarily for the treatment of internal hemorrhoids.  
It was noted that he had a history of low back disability, as 
well as a history of PTSD.  The RO considered that report a 
claim for increased compensation for the veteran's service-
connected back disability; however, in April 1991, the RO 
denied that increase.  Later that month, the veteran was 
notified of that decision, as well as his appellate rights.  

On March 25, 1992, the RO received the veteran's request to 
reopen his claim of entitlement to service connection for 
PTSD.  In May 1992, the veteran refused a VA psychiatric 
examination, because he was concerned about the fairness of 
the examiner.  In May 1992, the RO denied the veteran's 
request to reopen the claim of entitlement to service 
connection for PTSD finding that the veteran had not 
submitted new and material evidence with which to reopen that 
claim.  In June 1992, the veteran was notified of that 
decision, as well as his appellate rights.

On February 5, 1993, the RO received a request from the 
veteran to have the RO reevaluate his claim for service 
connection for PTSD.  Additional VA medical records were 
submitted in support of his request, and a VA psychiatric 
examination was scheduled for June 28, 1993.  The veteran 
failed to report for that examination.  On June 29, 1993, the 
veteran reported that he had gotten confused as to the date 
of the examination and requested another examination be 
scheduled (VA Form 119, dated June 29, 1993).  

On July 6, 1993, the RO again denied the veteran's request to 
reopen the claim of entitlement to service connection for 
PTSD finding that the veteran had not submitted new and 
material evidence with which to reopen that claim.  The RO 
also noted that the veteran had failed to report for his 
scheduled VA examination on June 28, 1993.  Later in July 
1993, the veteran was notified of that decision, as well as 
his appellate rights.
On July 30, 1993, the veteran scheduled another VA 
psychiatric examination; however, he declined that 
examination, because he did not wish to be seen by the staff 
psychiatrist at the VA Medical Center, Chicago, West Side.  

In a letter, dated August 24, 1993, the RO informed the 
veteran that since he had failed to report for his scheduled 
examination, VA had no choice but to deny his claim of 
entitlement to service connection for PTSD.  The RO notified 
the veteran of his appellate rights.  

On August 12, 1994, the RO received an NOD with respect to 
the RO's rating action of August 24, 1993.

In October 1994, the RO requested that the veteran submit 
evidence in conjunction with his claim of entitlement to 
service connection for PTSD.  In December 1994, the veteran 
requested an extension of his appeal for service connection 
for PTSD, pending receipt of additional evidence.

On April 9, 1996, the RO received the veteran's appeal (VA 
Form 9) with respect to another issue.  The veteran indicated 
that he was still seeking entitlement to service connection 
for PTSD.  In January 1998, the RO granted that claim and 
assigned a 30 percent schedular evaluation for PTSD, 
effective April 9, 1996.  The veteran disagreed with that 
effective date, and this appeal ensued.  

The veteran maintains that the effective date of service 
connection for PTSD should be prior to April 9, 1996, because 
there was a claim prior to that date which remained open.

A determination on a claim by the RO of which the claimant is 
properly notified is final if an appeal is not perfected.  A 
claimant, or his or her representative, must file an NOD with 
a determination by the RO within one year from the date that 
that RO mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2001).

The effective date of service connection based on the receipt 
of new and material evidence (other than service department 
records) following a final disallowance will be the date of 
the receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

The foregoing evidence shows that the last final decision on 
the veteran's claim of entitlement to service connection for 
PTSD was in November 1989.  When the RO received the report 
of the veteran's admission to the hospital on January 9, 
1991, it considered that to be an informal claim for an 
increased rating for the veteran's service-connected 
residuals of a gunshot wound of the lower back and abdomen, 
even though the veteran's admission was primarily for the 
treatment of hemorrhoids.  Although a history of PTSD was 
noted, the RO did not consider the January 1991 hospital 
report to be a claim of entitlement to service connection for 
that disability.  In any event, the RO did not issue a 
decision with respect to the question of service connection 
for PTSD.

A request to reopen the claim of entitlement to service 
connection for PTSD was received on March 25, 1992.  The RO 
denied that request in May 1992.  Although a request was 
received on February 5, 1993, (less than one year later) to 
have that claim reevaluated, that request could not be 
construed as an NOD, as it did not identify or express 
disagreement with the May 1992 decision.  38 C.F.R. § 20.201 
(1992).  Accordingly, the May 1992 decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.

Although the statement received on February 5, 1993, did not 
meet the criteria for an NOD, it did constitute an informal 
request to reopen the claim of entitlement to service 
connection for PTSD (38 C.F.R. § 3.155 (1992)), a request 
which was denied by the RO's rating action in July 1993.  At 
the time, the July 1993 decision was rendered, the veteran 
was in the process of being rescheduled for a VA examination.  
The veteran did not report for that examination, and on 
August 24, 1993, he was notified that his claim had again 
been denied.  That notice was followed by an August 12, 1994, 
communication which clearly expressed disagreement with the 
August 24, 1993, denial of service connection for PTSD.  A 
handwritten notation indicated that such communication did 
not constitute an NOD as it had not been timely filed; 
however, the evidence clearly shows that it was received 
within the one year of the notice dated on August 24, 1993.  
Despite that NOD, the veteran was not sent an SOC.  
Therefore, the claim remained open until service connection 
for PTSD was granted by the RO in January 1998.  Accordingly, 
with resolution of all reasonable doubt in favor of the 
veteran, service connection for PTSD should be retroactive to 
February 5, 1993, the date of the receipt of the reopened 
claim.  38 C.F.R. § 3.102.  To that extent, the appeal is 
granted.  

In arriving at this decision, the Board has considered the 
possibility of a still earlier effective date.  As noted 
above, however, there is simply no documentation in the 
record (and the veteran has identified no outstanding 
documentation or other evidence) dated between the RO's last 
final decision in November 1989 and the request to reopen the 
claim in February 1993, which could serve as the basis for an 
earlier effective date.  


ORDER

Entitlement to an effective date of February 5, 1993, for 
service connection for PTSD, is granted.


REMAND

The veteran also seeks entitlement to an effective date prior 
to September 23, 1993, for a 60 percent rating for the 
residuals of a gunshot wound of the low back and entitlement 
to an effective date prior to April 9, 1996, for a total 
rating due to unemployability caused by service-connected 
disabilities.  

Generally, the effective date of a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  There is an exception in that the effective 
date may the earliest date as of which it is ascertainable 
that an increase in disability has occurred, provided that 
the application therefor is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

In his NOD, received in January 1998, the veteran's 
representative noted that the veteran was receiving Social 
Security benefits but that the records associated with those 
benefits have not been associated with the claims folder.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The RO has not yet had the opportunity to consider whether 
any additional notification or development action is required 
under the VCAA.  It would be premature for the Board to do 
so, as it could be potentially prejudicial to the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Op. VA 
Off. Gen. Counsel, Precedent 16-92 (July 24, 1992) (published 
in VA Summary of Precedent Opinions of the General Counsel, 
57 Fed. Reg. 49743, 49747 (1992)).  Accordingly, the case is 
REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to an effective date prior to 
September 23, 1993, for a 60 percent 
rating for the residuals of a gunshot 
wound of the low back and entitlement to 
an effective date prior to April 9, 1996, 
for a total rating due to unemployability 
caused by service-connected disabilities.  
After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  The RO should also request 
that the veteran provide any additional 
relevant medical records he may possess.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of entitlement to 
an effective date prior to September 23, 
1993, for a 60 percent rating for the 
residuals of a gunshot wound of the low 
back and entitlement to an effective date 
prior to April 9, 1996, for a total 
rating due to unemployability caused by 
service-connected disabilities.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he must be 
furnished a Supplemental Statement of the 
Case on all issues remaining in appellate 
status and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

